836 F.2d 438
Louise CLARK, as personal representative on behalf of RogerClark, Deceased, and in her individual capacity, Appellant,v.BEVERLY ENTERPRISES, Appellee.
No. 87-1858.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 14, 1987.Decided Jan. 12, 1988.

Appeal from the United States District Court for the Eastern District of Arkansas;  Elsijane Trimble Roy, Judge.
Darrell Brown, Little Rock, Ark., for appellant.
Constance G. Clark, Fayetteville, Ark., for appellee.
Before McMILLIAN, FAGG and BOWMAN, Circuit Judges.
PER CURIAM.


1
The district court in this diversity case dismissed appellant's cause of action on the basis that Arkansas' two-year statute of limitations applied to all actions based on medical injuries.  Appellant had characterized her action as one for wrongful death resulting from medical injuries;  wrongful death actions generally have a three-year limitations period.


2
Two weeks after the district court's opinion, the Arkansas Supreme Court held that when a medical injury results in death, the longer limitations period set forth in the Arkansas wrongful death statute controls.    Brown v. St. Paul Mercury Insurance Co., 292 Ark. 558, 732 S.W.2d 130 (1987).  Consequently, we remand the case to the district court for further consideration in light of this decision.